ORDER This order amends the opinion filed for this case on January 17, 2018. The last sentence of the second full paragraph on page 17 of the slip opinion currently reads: “For commercial speech to receive First Amendment protection, however, it must: (1) concern lawful activity and not be misleading; (2) serve a substantial government interest; (3) directly advance the governmental interest asserted; and (4) be narrowly tailored. Id. at 566.” That sentence is now replaced with: “For commercial speech to receive First Amendment protection (1) the speech must concern lawful activity and not be misleading; (2) the challenged restriction must serve a substantial government interest; (3) the restriction must directly advance the governmental interest asserted; and (4) the restriction must be narrowly tailored. Id. at 566.”